                                         Case 3:19-cv-00038-MMC Document 284 Filed 07/14/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4

                                  5                           IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      DEBBIE L. VIALE, et al.,                       Case No. 19-cv-00038-MMC
                                  9                    Plaintiffs,                      ORDER VACATING PRETRIAL
                                                                                        CONFERENCE, JURY SELECTION,
                                  10              v.                                    AND TRIAL DATES; SETTING
                                                                                        STATUS CONFERENCE;
                                  11     AIR & LIQUID SYSTEMS CORP, et al.,             DIRECTIONS TO PARTIES
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to General Order No. 72-4, which provides that, in light of the COVID-19

                                  15   pandemic, "[n]o new jury trial will be conducted through September 30, 2020," see Gen.

                                  16   Order. No. 72-4, the pretrial conference, jury selection, and trial dates, which are,

                                  17   respectively, August 18, 2020, August 27, 2020, and August 31, 2020, are hereby

                                  18   VACATED.
                                  19          Plaintiffs and all remaining defendants are hereby DIRECTED to appear at a

                                  20   status conference on August 28, 2020, at 10:30 a.m., for the purpose of resetting the

                                  21   pretrial conference, jury selection, and trial dates.1 The remaining defendants are those

                                  22   that, to date, have not been dismissed or as to whom summary judgment has not been

                                  23   granted, specifically, Air & Liquid Systems Corporation, A.W. Chesterton Company,

                                  24   Calaveras Asbestos Ltd., Calaveras Natural Resources Inc., CBS Corporation, Chevron

                                  25   U.S.A. Inc., Crane Co., General Electric Company, Grinnell LLC, Keenan Properties Inc.,

                                  26
                                  27          1
                                                The status conference will be conducted remotely. The Clerk of Court, at a later
                                  28   date, will provide the parties with the details.
                                         Case 3:19-cv-00038-MMC Document 284 Filed 07/14/20 Page 2 of 2




                                  1    Metropolitan Life insurance Company, Shell Oil Company, and Soco-West, Inc.2 Each

                                  2    such defendant shall appear at a status conference unless a notice of dismissal or

                                  3    stipulation of dismissal as to that defendant is filed prior to the status conference.3

                                  4           All parties that are directed to appear shall file, no later than August 21, 2020, a

                                  5    Joint Status Conference Statement, in which they shall set forth jointly-proposed date(s)

                                  6    for trial, an update as to the estimated length of the trial, and the status of any alternative

                                  7    dispute resolution. In addition, plaintiffs shall state therein why their claims against Soco-

                                  8    West, Inc. should not be dismissed, pursuant to Rule 4(m) of the Federal Rules of Civil

                                  9    Procedure, for failure to file proof of service of the summons and complaint upon said

                                  10   defendant.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 14, 2020
                                                                                                 MAXINE M. CHESNEY
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22
                                              2
                                  23            A.W. Chesterton Company, CBS Corporation, General Electric Company,
                                       Grinnell LLC, and Metropolitan Life Insurance Company have each filed a Notice of
                                  24   Partial Resolution, in which each said defendant indicates that, although it has reached a
                                       resolution with plaintiffs, the documentation for the settlement has not been completed.
                                  25   All such notices, however, were filed months ago and no dismissal has been filed as to
                                       any of these five defendants.
                                  26          3
                                               The Court has been advised that two additional defendants, namely, CertainTeed
                                  27   Corporation and DBMP LLC, have filed for bankruptcy protection. (See Doc. No. 230.)
                                       Neither of these defendants need attend the status conference, as plaintiffs' claims
                                  28   against both have been stayed by order of the Bankruptcy Court. (See id.)

                                                                                      2
